Simmons, C. J.
The plaintiff’s evidence made no stronger case at the last trial than at the trial under review when the case was before this court at the March term, 1895. It was then held that she was not entitled to a recovery, and consequently there was no error at the next hearing in granting a nonsuit. The amendment to the declaration alleging an additional ground of negligence against the defendant was not sufficiently supported by evidence to authorize a recovery on that ground.

Judgment affirmed.